Citation Nr: 9912660	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  95-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a right shoulder disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for a right knee disorder.

3.  Entitlement to a disability rating in excess of 30 
percent for tinea pedis.

4.  Entitlement to a compensable disability rating for 
residuals of a stress fracture of the right tibia.

5.  Entitlement to a compensable disability rating for 
residuals of a stress fracture of the left tibia.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C., which granted service connection for a 
right shoulder disorder, a right knee disorder, athlete's 
foot (now diagnosed as tinea pedis), and stress fractures of 
both legs, among other things.  A 10 percent disability 
rating was assigned for the right shoulder disorder, but was 
subsequently increased to 20 percent by a June 1997 rating 
decision, and then to 30 percent by an August 1998 rating 
decision.  Non-compensable (zero percent) disability ratings 
were assigned for the other disabilities.  However, the 
assigned rating for the right knee disorder was subsequently 
increased to 10 percent by the June 1997 rating decision.  
This decision also increased the assigned disability rating 
for the tinea pedis to 30 percent.

The veteran provided testimony at personal hearings conducted 
before the RO in April 1997, and before the undersigned Board 
Member in March 1999.  Transcripts of both hearings are of 
record.


REMAND

When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assignment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The veteran has asserted 
that the conditions listed on appeal are more disabling than 
contemplated by the current evaluations.  Therefore, his 
claims for higher evaluations are well-grounded.  
Consequently, VA has a statutory duty to assist the veteran 
in the development of these claims.  38 U.S.C.A. § 5107(a).

In the instant case, the Board notes that the RO has obtained 
medical records from health care providers who have treated 
the veteran, and has accorded him VA examinations in August 
1994, September 1996, May 1997, and May 1998.  However, at 
his March 1999 hearing before the undersigned Board Member, 
the veteran reported that all of his disabilities had become 
worse since his last VA examination.  Specifically, he 
testified that his right shoulder felt more sore, and was 
staying sore longer than previously.  He also testified that 
he felt shoulder discomfort when he was not engaged in any 
activities, for example, when he was sleeping.  Regarding his 
tinea pedis, the veteran testified that the rash had spread 
beyond his toes up to his groin and arm.  Also, he 
experienced itching, burning, and reported discoloration.  He 
reported increased stiffness in his right knee, and that he 
experienced pain and swelling on use due to his stress 
fractures.  Moreover, he testified that he had received 
additional treatment from the VA for all of these conditions, 
and that he had appointments scheduled to determine whether 
he had developed arthritis in the shoulder and knee.

Based on the veteran's testimony, the Board is of the opinion 
that the medical evidence on file may not accurately reflect 
the current nature and severity of his service-connected 
disabilities.  Therefore, the Board finds that 
contemporaneous and comprehensive examinations of the 
veteran's right shoulder, right knee, tinea pedis, and 
residuals of stress fracture of the right and left tibia are 
necessary for a full and fair adjudication of this appeal.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board also finds that such an examination is necessary 
given the veteran's concern that he might have arthritis in 
his knee.  The General Counsel for VA, in a precedent opinion 
dated July 1, 1997, (VAOPGCPREC 23-97) held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  General 
Counsel stated that when a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion which at least meets the criteria for a 
zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  General Counsel subsequently held in VAOGCPREC 9-
98 that a separate rating for arthritis could also be based 
on X-ray findings and painful motion under 38 C.F.R. § 4.59; 
see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 
1997).  Where additional disability is shown, a veteran rated 
under 5257 can also be compensated under 5003 and vice versa.  
Thus, if the veteran does have arthritis in his right knee, 
he might be entitled to a separate rating pursuant to these 
precedent opinions.

The Board further notes that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court"), held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for his service-
connected disabilities.  After securing 
any necessary releases, the RO should 
obtain those records not already on file.

2.  The veteran should be afforded 
examinations by the appropriately 
qualified individuals to determine the 
current nature and severity of his right 
shoulder disorder, right knee disorder, 
tinea pedis, and the residuals of the 
stress fractures to both tibias.  The 
claims folder should be made available to 
the examiners for review before the 
examinations.  The physician who examines 
the veteran's right knee must express an 
opinion as to whether or not the veteran 
has arthritis in his right knee.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  Furthermore, the RO's decision 
should reflect consideration of the 
concept of "staged ratings" outlined in 
Fenderson v. West.  The decision should 
also reflect consideration of whether the 
veteran is entitled to a separate rating 
for arthritis of the right knee.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


